DETAILED ACTION

	Acknowledgement is made of the amendment filed on 9/21/22.  Claims 1-9 and 16-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullen et al (US 2009/0159705) (hereinafter referred to as ‘Mullen’).
Mullen teaches
Regarding claim 1,
whereas the existing types of contactless credit card, bank card, prepaid cash card, loyalty card, computer smart card, access card and identification card do not have a mean to validate the identity of the user, the proposed invention is an standardized International Standards Organization (ISO) contactless card comprising:
an arrangement of a plurality of tactile sensors (buttons 130-134);
a Radio Frequency Identification transreceiver (see paragraph 14);
the contactless card as set forth in claim 1, can be credit card, bank card, prepaid cash card, loyalty card, computer smart card, access card and identification card (see paragraph 55);
the contactless PIN card as set forth in claim 1, wherein said orientation reference feature can be any type of physical distinction on the card;
the contactless card as set forth in claim 1, wherein said arrangement of a plurality of sensors can be resistive touch sensors, capacitive touch sensors, photoresistive touch sensors and ultrasound touch sensors, or any other type of tactile sensors (see paragraph 70);
the contactless card as set forth in claim 1, wherein said arrangement of a plurality of tactile sensors can be sensors located on the edge of the contactless card (see figure 1);
the contactless card as set forth in claim 1, wherein said arrangement of a plurality of tactile sensors can be sensors located on one surface or both surfaces of the contactless card;
the contactless card as set forth in claim 1, wherein said arrangement of a plurality of tactile sensors can be located on the edge and on the surface or both surfaces of the of the contactless card;
the contactless card as set forth in claim 1, wherein said arrangement of a plurality of tactile sensors can be any array, matrix, or pattern;
the contactless PIN card as set forth in claim 1, wherein said arrangement of a plurality of tactile sensors captures the interaction of the user’s hand and the contactless card to create a unique binary string;
the contactless card as set forth in claim 1, wherein said a Radio Frequency Identification transreceiver send the card number and binary string to the validation terminal;
the contactless card as set forth in claim 1, wherein said a contactless card is powered by the validation terminal through the transreceiver;
the contactless card as set forth in claim 1, wherein said the Radio Frequency Identification transreceiver provides a signal output which is computed through an irreversible mathematical equation with the value of the identifying information and binary string;
the contactless card as set forth in claim 9, wherein said a unique binary string confirms the user’s identity during the validation process.
Regarding claims 16-19,
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 16, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876